EXHIBIT 99.2 For Release: November 9, 2010 Media Contact: Ben Kiser, 402.458.3024 Investor Contact: Phil Morgan, 402.458.3038 Nelnet, Inc. supplemental financial information for the third quarter 2010 (All dollars are in thousands, except per share amounts, unless otherwise noted) The following information should be read in connection with Nelnet, Inc's (the "Company's") press release for third quarter 2010 earnings, dated November 9, 2010 and the Company's Quarterly Report on form 10-Q for the quarter ended September 30, 2010. This earnings supplement contains forward-looking statements and information that are based on management’s current expectations as of the date of this document. Statements that are not historical facts, including statements about the Company’s plans and expectations for future financial condition, results of operations or economic performance or that address management’s plans and objectives for future operations, and statements that assume or are dependent upon future events, are forward-looking statements.The words “may,” “should,” “could,” “would,” “predict,” “potential,” “continue,” “expect,” “anticipate,” “future,” “intend,” “plan,” “believe,” “estimate,” “assume,” “forecast,” “will,” and similar expressions, as well as statements in future tense, are intended to identify forward-looking statements. The forward-looking statements are based on assumptions and analyses made by management in light of management’s experience and its perception of historical trends, current conditions, expected future developments, and other factors that management believes are appropriate under the circumstances.These statements are subject to known and unknown risks, uncertainties, assumptions, and other factors that may cause the actual results and performance to be materially different from any future results or performance expressed or implied by such forward-looking statements. These risks and uncertainties are described in the “Risk Factors” section included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and subsequent Quarterly Reports on Form 10-Q and the discussion of risks and uncertainties set forth elsewhere in the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, and include such risks and uncertainties as: • risks related to the Company’s student loan portfolio, such as interest rate basis and repricing risk resulting from the fact that the interest rate characteristics of the Company’s student loan assets do not match the interest rate characteristics of the funding for those assets, the risk of loss of floor income on certain student loans originated under the prior FFEL Program, risks related to the use of derivatives to manage exposure to interest rate fluctuations, and potential losses from loan defaults, changes in prepayment rates, guaranty rates, loan floor rates, and credit spreads; • risks related to the Company’s liquidity and funding requirements, including the Company’s ability to maintain credit facilities or obtain new facilities, the ability of lenders under the Company’s credit facilities to fulfill their lending commitments under these facilities, the Company’s ability to satisfy debt obligations secured by student loan assets and related collateral, and changes in the general interest rate environment and in the securitization markets for education loans which may increase the costs or limit the availability of financings necessary to purchase, refinance, or continue to carry education loans; • risks from changes in the student loan and educational credit marketplace resulting from the implementation of, or changes in, applicable laws and regulations, including the discontinuance of private sector student loan originations under the FFEL Program effective July 1, 2010, and the Company’s ability to maintain its loan servicing contract with the Department of Education to service federally-owned student loans; • risks from changes in the demand or preferences for educational financing and related services by educational institutions, students, and their families; • uncertainties inherent in forecasting future cash flows from student loan assets and related asset-backed securitizations; • uncertainties related to the estimation of expenses that may be incurred and cost savings that may result from restructuring plans; • risks associated with litigation, complex government regulations, and changes in general economic and credit market conditions; and • uncertainties inherent in the estimates and assumptions about future events that management is required to make in the preparation of the Company’s consolidated financial statements. All forward-looking statements contained in this report are qualified by these cautionary statements and are made only as of the date of this document.Although the Company may from time to time voluntarily update or revise its prior forward-looking statements to reflect actual results or changes in the Company’s expectations, the Company disclaims any commitment to do so except as required by securities laws. Certain amounts previously reported have been reclassified to conform to the current period presentation. The reclassifications were made to change the income statement presentation to provide the users of the financial statements additional information related to the operating results of the Company.The reclassifications had no effect on consolidated net income or consolidated assets and liabilities. 2 Condensed Consolidated Statements of Operations Three months ended Nine months ended September 30, June 30, September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Interest income: Loan interest $ 167,902 162,786 490,158 529,558 Amortization of loan premiums and deferred origination costs ) Investment interest 1,169 1,304 1,943 3,474 8,810 Total interest income 160,456 156,657 145,198 453,081 483,397 Interest expense: Interest on bonds and notes payable 68,243 59,243 76,016 178,345 328,600 Net interest income 92,213 97,414 69,182 274,736 154,797 Less provision for loan losses 5,500 6,200 7,500 16,700 23,000 Net interest income after provision for loan losses 86,713 91,214 61,682 258,036 131,797 Other income (expense): Loan and guaranty servicing revenue 33,464 36,652 26,006 106,510 81,280 Tuition payment processing and campus commerce revenue 14,527 12,795 12,987 44,704 40,373 Enrollment services revenue 36,439 35,403 30,670 105,113 88,188 Software services revenue 4,624 5,499 4,600 14,467 16,424 Other income 9,432 8,496 5,846 25,188 20,298 Gain on sale of loans and debt repurchases, net 9,885 8,759 14,036 28,821 27,571 Derivative market value and foreign currency adjustments ) ) 2,826 ) ) Derivative settlements, net ) ) 4,914 ) 38,807 Total other income 72,980 96,996 101,885 280,486 276,874 Operating expenses: Salaries and benefits 41,085 40,962 36,398 122,691 113,322 Litigation settlement 55,000 — — 55,000 — Cost to provide enrollment services 23,709 24,111 20,323 69,845 56,208 Restructure expense 4,751 72 3,340 6,020 6,628 Other expenses 35,742 43,076 32,601 118,656 106,431 Total operating expenses 160,287 108,221 92,662 372,212 282,589 Income (loss) before income taxes ) 79,989 70,905 166,310 126,082 Income tax benefit (expense) 226 ) Net income (loss) $ ) 49,993 46,404 103,947 80,062 Earnings (loss) per common share: Net earnings (loss) - basic $ ) 1.00 0.93 2.09 1.60 Net earnings (loss) - diluted $ ) 0.99 0.93 2.08 1.60 Dividends per common share $ 0.07 — 0.21 — Weighted average shares outstanding: Basic 48,938,333 49,735,398 49,611,423 49,460,625 49,432,165 Diluted 48,938,333 49,934,648 49,808,856 49,663,505 49,633,290 3 Condensed Consolidated Balance Sheets As of As of As of September 30, December 31, September 30, (unaudited) (unaudited) Assets: Student loans receivable, net $ 23,926,957 23,764,263 Student loans receivable - held for sale 2,109,440 — 1,627,794 Cash, cash equivalents, and investments (trading securities) 349,443 338,181 339,062 Restricted cash and investments 747,234 717,233 849,419 Goodwill 143,717 143,717 175,178 Intangible assets, net 43,352 53,538 59,803 Other assets 757,231 696,801 776,343 Total assets $ 25,876,427 27,591,862 Liabilities: Bonds and notes payable $ 24,805,289 26,586,093 Other liabilities 350,777 286,575 277,695 Total liabilities 27,741,965 25,091,864 26,863,788 Shareholders' equity 844,614 784,563 728,074 Total liabilities and shareholders' equity $ 25,876,427 27,591,862 OVERVIEW The Company is a transaction processing and finance company focused primarily on providing quality education related products and services to students, families, schools, and financial institutions nationwide.The Company earns its revenue from fee-based processing businesses, including its loan servicing, payment processing, and interactive marketing businesses, and the net interest income on its student loan portfolio. The Company has certain business objectives in place that include: · Grow and diversify revenue from fee based businesses · Manage operating costs · Maximize the value of existing portfolio · Use liquidity to capitalize on market opportunities Achieving these business objectives has impacted and will continue to impact the financial condition and operating results of the Company during 2010. Each of these items are discussed below. Recent Developments Litigation Settlement On August 13, 2010, the Company reached an agreement in principal to pay $55.0 million to settle all claims associated with the previously disclosed “qui tam” action brought by Jon H. Oberg on behalf of the United States of America. The settlement agreement was finalized on October 25, 2010. As a result of the settlement, the Company recorded a $55.0 million pre-tax charge ($34.1 million after tax) during the third quarter of 2010. The Company expects that the Internal Revenue Service (the “IRS”) will review the settlement agreement as part of its normal procedures for settlements with government agencies, to determine if the payments are deductible as ordinary and necessary business expenses. While the Company believes that the payments are fully deductible under applicable tax law, the IRS may not agree with that position. 4 The Company believed it had strong defenses to the Oberg Complaint, but entered into the settlement agreement in order to eliminate the uncertainty, distraction, and expense of a trial. Legislation – FFELP On March 30, 2010, President Obama signed into law the Reconciliation Act of 2010.Effective July 1, 2010, this law prohibits new loan originations under the FFEL Program and requires that all new federal loan originations be made through the Direct Loan Program.If a first disbursement has been made on a FFELP loan prior to July 1, 2010, subsequent disbursements of that loan may still be made under the FFELP.The new law does not alter or affect the terms and conditions of existing FFELP loans. As a result of the Reconciliation Act of 2010, the Company no longer originates new (first disbursement) FFELP loans after June 30, 2010.As such, subsequent to 2010, the Company will no longer recognize a gain from originating and subsequently selling FFELP loans to the Department of Education under the Department’s Purchase Program. During the third and fourth quarters of 2009, the Company recognized a pre-tax gain of $9.7 million and $26.9 million, respectively, from selling $427.7 million and $1.6 billion, respectively, of 2008-2009 academic year loans to the Department under the Purchase Program. As of September 30, 2010, the Company had $2.1 billion of 2009-2010 academic year loans classified as held for sale funded in the Department’s Participation Program that were sold to the Department under the Purchase Program during October 2010. Upon selling the $2.1 billion in loans held for sale, the Company recognized a pre-tax gain during the fourth quarter 2010 of $33.8 million. The Company earned approximately $1 million in 2009 and approximately $6 million during the nine months ended September 30, 2010 in net interest income on the 2009-2010 academic year loans prior to selling them to the Department. In addition, as a result of the Reconciliation Act of 2010, net interest income on the Company’s existing FFELP loan portfolio, as well as fee-based revenue from guarantee and third-party FFELP servicing and education loan software licensing and consulting fees, will decline over time as the Company and its customers’ FFELP loan portfolios are paid down.During the nine month period ended September 30, 2010 and year ended December 31, 2009, the Company recognized approximately $280 million and approximately $247 million, respectively, of net interest income on its FFELP loan portfolio; approximately $80 million and approximately $100 million, respectively, in guarantee and third-party FFELP servicing revenue; and approximately $6 million and approximately $12 million, respectively, in education loan software licensing and consulting fees related to the FFEL Program. Due to the legislative changes in the student loan industry, the Company believes there will be opportunities to purchase FFELP loan portfolios and/or expand its current level of guarantee and third-party FFELP servicing volume on behalf of current FFELP participants looking to modify their involvement in FFELP and/or exit that business.For example, during the first nine months of 2010, the Company purchased $2.5 billion of FFELP student loans from various third-parties. Direct Loan Servicing Contract In June 2009, the Company was one of four private sector companies awarded a student loan servicing contract by the Department of Education to provide additional servicing capacity for loans owned by the Department. These loans include Direct Loan Program loans and FFEL Program loans purchased by the Department under the authority granted in the ECASLA legislation. In September 2009, the Department began assigning FFEL purchased loans to the four servicers. Beginning with the second year of servicing in July 2010, the Department began allocating new loan volume among the four servicers based on five performance metrics. 5 · Three metrics measure the satisfaction among separate customer groups, including borrowers, financial aid personnel at postsecondary schools participating in the federal student loan programs, and Federal Student Aid and other federal agency personnel or contractors who work with the servicers. · Two performance metrics measure the success of default prevention efforts as reflected by the percentage of borrowers and percentage of dollars in each servicer’s portfolio that go into default. Based on the first year of survey results, the Company will be allocated 16% of the new loan volume originated by the Department for the period from August 15, 2010 through August 14, 2011 (the second year of the servicing contract). The Department is projecting an estimated 6 million new borrowers in total during the second year of this contract to be allocated to the four servicers. As of September 30, 2010, the Company was servicing $21.8 billion of loans for 2.5 million borrowers under this contract. For the three and nine months ended September 30, 2010, the Company earned $8.7 million and $18.4 million, respectively, in revenue under this contract. Fourth quarter cash dividend The Nelnet Board of Directors declared a fourth-quarter cash dividend on its outstanding shares of Class A common stock and Class B common stock of $0.49 per share. The dividend consists of a quarterly dividend of $0.07 per share, and an additional $0.42 per share representing $0.07 per share for each of the six quarters in 2008 and 2009 during which the Company had suspended dividend payments to preserve capital during a volatile period in the market. The dividend will be paid on December 15, 2010 to shareholders of record at the close of business on December 1, 2010. Grow and Diversify Revenue from Fee-Based Businesses The Company has expanded products and services generated from businesses that are not dependent upon the FFEL Program, thereby reducing legislative and political risk related to the education lending industry. Revenues from these businesses are primarily generated from products and services offered in the Company’s Tuition Payment Processing and Campus Commerce and Enrollment Services operating segments. In addition, in September 2009, the Company began servicing federally-owned student loans for the Department of Education. The amount of federally-owned student loans originated through the Direct Loan Program is expected to increase substantially, which will lead to an increase in servicing volume and related revenue for the Company. As shown below, revenue earned from the Company’s fee-based operating segments has grown $14.3 million (19.1%) and $43.6 million (19.1%) for the three and nine months ended September 30, 2010 compared with the same periods in 2009. 6 Three months ended September 30, September 30, $ Change % Change Student Loan and Guaranty Servicing (a) $ 31,147 6,954 22.3 % Tuition Payment Processing and Campus Commerce 14,539 13,003 1,536 Enrollment Services 36,439 30,670 5,769 Total revenue from fee-based businesses $ 74,820 14,259 19.1 % Nine months ended September 30, September 30, $ Change % Change Student Loan and Guaranty Servicing (a) $ 99,448 22,345 22.5 % Tuition Payment Processing and Campus Commerce 44,728 40,430 4,298 Enrollment Services 105,113 88,188 16,925 Total revenue from fee-based businesses $ 228,066 43,568 19.1 % (a) The Student Loan and Guaranty Servicing operating segment included $5.3 million and $0.6 million of revenue earned from rehabilitation collections on defaulted loans for the three months ended September 30, 2010 and 2009, respectively, and $27.6 million and $6.9 million for the nine months ended September 30, 2010 and 2009, respectively. Manage Operating Costs As shown below, excluding the litigation settlement, the cost to provide enrollment services, restructure expense, and collection costs related to loan rehabilitation revenue, operating expenses increased $5.5 million (8.1%) and $8.8 million (4.1%) for the three and nine months ended September 30, 2010 compared with the same periods in 2009. These increases are due primarily to an increase in the number of employees in the Student Loan and Guaranty Servicing operating segment due to the significant increase in servicing loan volume as a result of the government servicing contract.Operating expenses decreased $2.1 million (2.7%) for the three months ended September 30, 2010 compared to the prior quarter. The Company continues to focus on managing costs as it grows its fee-based revenue. Three months ended September 30, September 30, $ Change % Change Salaries and benefits $ 36,398 4,687 12.9 % Other expenses (a) 32,750 31,933 817 Operating expenses, excluding the litigation settlement, the cost to provide enrollment services, restructure expense, and collection costs related to loan rehabilitation revenue 73,835 68,331 $ 8.1 % Litigation settlement 55,000 — Cost to provide enrollment services 23,709 20,323 Restructure expense 4,751 3,340 Collection costs related to loan rehabilitation revenue (b) 2,992 668 Total operating expenses $ 92,662 7 Three months ended September 30, June 30, $ Change % Change Salaries and benefits $ 40,962 123 0.3 % Other expenses (a) 32,750 34,933 ) ) Operating expenses, excluding the litigation settlement, the cost to provide enrollment services, restructure expense, and collection costs related to loan rehabilitation revenue 73,835 75,895 $ ) ) % Litigation settlement 55,000 — Cost to provide enrollment services 23,709 24,111 Restructure expense 4,751 72 Collection costs related to loan rehabilitation revenue (b) 2,992 8,143 Total operating expenses $ Nine months ended September 30, September 30, $ Change % Change Salaries and benefits $ 113,322 9,369 8.3 % Other expenses (a) 102,298 102,886 ) ) Operating expenses, excluding the litigation settlement, the cost to provide enrollment services, restructure expense, and collection costs related to loan rehabilitation revenue 224,989 216,208 $ 4.1 % Litigation settlement 55,000 — Cost to provide enrollment services 69,845 56,208 Restructure expense 6,020 6,628 Collection costs related to loan rehabilitation revenue (b) 16,358 3,545 Total operating expenses $ 282,589 (a) Excludes the litigation settlement, the cost to provide enrollment services, restructure expense, and collection costs related to loan rehabilitation revenue. (b) The Company incurred collection costs directly related to revenue earned from rehabilitation loans. These costs are included in “other expenses” in the accompanying condensed consolidated statements of operations and are shown separately in the above table for comparability purposes for the periods shown. Maximize the Value of Existing Portfolio Fixed rate floor income Loans originated prior to April 1, 2006 generally earn interest at the higher of a floating rate based on the Special Allowance Payment or the SAP formula set by the Department and the borrower rate, which is fixed over a period of time.The SAP formula is based on an applicable index plus a fixed spread that is dependent upon when the loan was originated, the loan’s repayment status, and funding sources for the loan.The Company generally finances its student loan portfolio with variable rate debt.In low and/or declining interest rate environments, when the fixed borrower rate is higher than the rate produced by the SAP formula, the Company’s student loans earn at a fixed rate while the interest on the variable rate debt typically continues to decline.In these interest rate environments, the Company earns additional spread income that it refers to as floor income.For loans where the borrower rate is fixed to term, the Company earns floor income for an extended period of time, which the Company refers to as fixed rate floor income. 8 The Company’s core student loan spread (variable student loan spread including fixed rate floor contribution) and variable student loan spread (net interest margin excluding fixed rate floor income) is summarized below. (a) The interest earned on the majority of the Company’s FFELP student loan assets is indexed to the three-month commercial paper index. The Company funds the majority of its assets with three-month LIBOR indexed floating rate securities. The relationship between these two indexes has a significant impact on student loan spread. This table (the right axis) shows the difference between the average three-month LIBOR and commercial paper indexes by quarter. As reflected in the previous table, the Company’s core and variable student loan spread increased in 2010 compared with the same periods in 2009.The Company’s variable student loan spread increased throughout 2009 and the first half of 2010 as a result of the tightening of the commercial paper rate, which is the primary rate the Company earns on its student loan portfolio, and the LIBOR rate, which is the primary rate the Company pays to fund its student loan assets. Variable student loan spread decreased during the third quarter of 2010 due to the CP/LIBOR spread widening compared to the previous quarter. The primary difference between variable student loan spread and core student loan spread is fixed rate floor income.A summary of fixed rate floor income and its contribution to core spread follows. Three months ended September 30, Nine months ended September 30, Fixed rate floor income, gross $ Derivative settlements (a) Fixed rate floor income, net $ Fixed rate floor incomecontribution to spread, net % (a) Includes settlement payments on derivatives used to hedge student loans earning fixed rate floor income. 9 The high levels of fixed rate floor income earned during 2009 and 2010 are due to historically low interest rates.If interest rates remain low, the Company anticipates continuing to earn significant fixed rate floor income in future periods. Future Cash Flow from Portfolio The majority of the Company’s portfolio of student loans is funded in asset-backed securitizations that are structured to substantially match the maturity of the funded assets, thereby minimizing liquidity risk. In addition, due to (i) the difference between the yield the Company receives on the loans and cost of financing within these transactions, and (ii) the excess servicing and administration fees the Company earns from these transactions, the Company has created a portfolio that will generate earnings and significant cash flow over the life of these transactions. As of September 30, 2010, based on cash flow models developed to reflect management’s current estimate of, among other factors, prepayments, defaults, deferment, forbearance, and interest rates, the Company currently expects future undiscounted cash flows from its portfolio to be approximately $1.72 billion as detailed below. The forecasted cash flow presented below includes all loans currently funded in asset-backed securitizations.As of September 30, 2010, the Company had $21.3 billion of loans included in asset-backed securitizations, which represented 88 percent of its total FFELP student loan portfolio classified as held for investment.The forecasted cash flow does not include cash flows that the Company expects to receive related to loans funded through the Department of Education’s Conduit and Loan Participation and Purchase Programs and other warehouse facilities or loans originated and/or acquired subsequent to September 30, 2010. The Company expects the future cash flows shown below would correspond to earnings when excluding the amortization of loan premiums/discounts and deferred origination costs, potential derivative activity used by the Company to hedge the portfolio, and other portfolio management and administrative costs. Because the Company does not use gain-on-sale accounting when issuing asset-backed securitizations, the future earnings of these transactions are not yet reflected in the Company’s consolidated financial statements. The increase in the Company’s expected portfolio cash flows from December 31, 2009 (which was $1.43 billion) is due to the completion of additional asset-backed securitizations during 2010 and favorable changes in forward interest rates, offset by cash received during the first three quarters of 2010. 10 (a) The Company uses various assumptions, including prepayments and future interest rates, when preparing its cash flow forecast.These assumptions are further discussed below. Prepayments:The primary variable in establishing a life of loan estimate is the level and timing of prepayments. Prepayment rates equal the percentage of loans that prepay annually as a percentage of the beginning of period balance, net of scheduled principal payments.A number of factors can affect estimated prepayment rates, including the level of consolidation activity and default rates.Should any of these factors change, management may revise its assumptions, which in turn would impact the projected future cash flow. The Company’s cash flow forecast above assumes prepayment rates that are generally consistent with those utilized in recent asset-backed securities transactions. If management used a prepayment assumption two times greater than what was used to forecast the cash flow, the cash flow forecast would be reduced by approximately $350 million to $400 million. Interest rates:The Company funds the majority of its student loans with three-month LIBOR (“LIBOR”) indexed floating rate securities.Meanwhile, the interest earned on the Company’s student loan assets are indexed primarily to a commercial paper rate (“CP”).The different interest rate characteristics of the Company’s loan assets and liabilities funding these assets result in basis risk.The Company’s cash flow forecast assumes LIBOR will exceed CP by 12 basis points for the life of the portfolio, which approximates the historical relationship between these indexes.If the forecast is computed assuming a spread of 24 basis points between CP and LIBOR for the life of the portfolio, the cash flow forecast would be reduced by approximately $100 million to $130 million. The Company uses the current forward interest rate yield curve to forecast cash flows.A change in the forward interest rate curve would impact the future cash flows generated from the portfolio.An increase in future interest rates will reduce the amount of fixed rate floor income the Company is currently receiving.The Company attempts to mitigate the impact of a rise in short-term rates by hedging interest rate risks. As of September 30, 2010, the fair value of the Company’s interest rate derivatives used to hedge loans earning fixed rate floor income was a negative $32 million (a liability on the Company’s balance sheet). 11 FFELP 2009-2010 Academic Year Originations During the third quarter 2010,the Company continued to use the Department’s Participation Program to fund loans originated for the 2009-2010 academic year.As of September 30, 2010, the Company had $2.1 billion of FFELP loans funded using the Participation Program, which are classified as held for sale on the Company’s consolidated balance sheet. These loans were sold to the Department under its Purchase Program during October 2010.Upon selling the $2.1 billion in loans held for sale, the Company received $125.9 million in cash proceeds and recognized a pre-tax gain of $33.8 million. Cash proceeds significantly exceeded the gain primarily due to the receipt of interest income that had accrued on the student loans funded in the Participation Program.Prior to paying the Participation off in full, all cash generated on loans funded by the Participation was required to pay interest and principal on the participation. Use Liquidity to Capitalize on Market Opportunities The Company has used and will continue to use its improved liquidity position to capitalize on market opportunities, including debt repurchases, student loan purchases, and stock repurchases, as discussed further below. Debt Repurchases During 2010, the Company used operating cash to repurchase outstanding debt as summarized below. Asset-backed securities Junior Subordinated Hybrid Securities Notional amount Purchase price Gain Notional amount Purchase price Gain Three months ended March 31, 2010 $ — — — Three months ended June 30, 2010 — — — Three months ended September 30, 2010 Nine months ended September 30, 2010 $ Subsequent to September 30, 2010, the Company repurchased an additional $107.8 million (notional amount) of asset-backed securities resulting in a gain of approximately $4 million. Student Loan Purchases During the first nine months of 2010, the Company purchased $2.5 billion (par value) of student loans.The Company believes there will be additional opportunities to purchase FFELP loan portfolios and/or expand its current level of guarantee and third-party FFELP servicing volume from current FFELP participants looking to modify their involvement and/or exit the market. 12 Stock Repurchases During 2010, the Company repurchased and retired shares of its Class A common stock as shown in the table below. Purchase Average price of Total shares Price shares repurchased repurchased (in thousands) (per share) Three months ended March 31, 2010 $ $ Three months ended June 30, 2010 Three months ended September 30, 2010 Nine months ended September 30, 2010 $ $ Non-GAAP Performance Measures In accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”), the Company prepares financial statements in accordance with generally accepted accounting principles (“GAAP”).In addition to evaluating the Company’s GAAP-based financial information, management also evaluates the Company on a non-GAAP performance measure referred to as “base net income”.While “base net income” is not a substitute for reported results under GAAP, the Company provides “base net income” as additional information regarding its financial results. “Base net income” is the primary financial performance measure used by management to develop financial plans, establish corporate performance targets, allocate resources, track results, evaluate performance, and determine incentive compensation.The Company’s board of directors utilizes “base net income” to set performance targets and evaluate management’s performance.The Company also believes analysts, rating agencies, and creditors use “base net income” in their evaluation of the Company’s results of operations.While “base net income” is not a substitute for reported results under GAAP, the Company utilizes “base net income” in operating its business because “base net income” permits management to make meaningful period-to-period comparisons by eliminating the temporary volatility in the Company’s performance that arises from certain items that are primarily affected by factors beyond the control of management.Management believes “base net income” provides additional insight into the financial performance of the core business activities of the Company’s operations. 13 The following table provides a reconciliation of GAAP net income (loss) to “base net income”. Three months ended Nine months ended September 30, June 30, September 30, September 30, September 30, GAAP net income (loss) $ ) 49,993 103,947 Base adjustments: Derivative market value and foreign currency adjustments 32,805 7,231 ) 35,931 Amortization of intangible assets 5,355 6,232 18,103 Compensation related to business combinations — Variable rate floor income, net of settlements on derivatives — ) Total base adjustments before income taxes Net tax effect ) Total base adjustments Base net income $ Earnings (loss) per share: GAAP net income (loss) $ ) Adjustment for application of the two-class method of computing earnings per share (a) — Total base adjustments Base net income $ (a) On January 1, 2009, the Company began applying the two-class method of computing earnings per share.The two-class method requires the calculation of separate earnings per share amounts for unvested share-based awards and for common stock. Unvested share-based awards that contain nonforfeitable rights to dividends are considered securities which participate in undistributed earnings with common stock. GAAP net earnings per share in the above table represents earnings per share attributable to common stockholders.The adjustment to “base net income” reflects the earnings allocated to outstanding shares of unvested restricted stock. The following table summarizes the impact to “base net income” from litigation settlements and restructuring charges recognized by the Company. Three months ended Nine months ended September 30, June 30, September 30, September 30, September 30, Base net income $ 58,340 48,031 137,448 109,256 Adjusted base adjustments: Litigation settlement 55,000 — — 55,000 — Restructuring charges 4,751 72 3,340 6,020 6,628 Adjusted base adjustments before income taxes 59,751 72 3,340 61,020 6,628 Net tax effect ) Total adjusted base adjustments 37,046 45 2,186 37,833 4,209 Base net income, excluding litigation settlement and restructuring charges (net of tax) $ 58,385 50,217 175,281 113,465 Earnings per share: Base net income 0.47 1.17 0.97 2.78 2.21 Total adjusted base adjustments $ — 0.04 0.76 0.09 Base net income, excluding litigation settlement and restructuring charges (net of tax) $ 1.17 1.01 3.54 2.30 14 Limitations of Base Net Income While GAAP provides a uniform, comprehensive basis of accounting, for the reasons discussed above, management believes that “base net income” is an important additional tool for providing a more complete understanding of the Company’s results of operations.Nevertheless, “base net income” is subject to certain general and specific limitations that investors should carefully consider.For example, as stated above, unlike financial accounting, there is no comprehensive, authoritative guidance for management reporting.The Company’s “base net income” is not a defined term within GAAP and may not be comparable to similarly titled measures reported by other companies.Investors, therefore, may not be able to compare the Company’s performance with that of other companies based upon “base net income”.“Base net income” results are only meant to supplement GAAP results by providing additional information regarding the operational and performance indicators that are most closely monitored and used by the Company’s management and board of directors to assess performance and information which the Company believes is important to analysts, rating agencies, and creditors. Other limitations of “base net income” arise from the specific adjustments that management makes to GAAP results to derive “base net income” results.These differences are described below. Differences between GAAP and Base Net Income Management’s financial planning and evaluation of operating results does not take into account the following items because their volatility and/or inherent uncertainty affect the period-to-period comparability of the Company’s results of operations.A more detailed discussion of the differences between GAAP and “base net income” follows. Derivative market value and foreign currency adjustments:“Base net income” excludes the periodic unrealized gains and losses that are caused by the change in fair value on derivatives used in the Company’s risk management strategy in which the Company does not qualify for “hedge treatment” under GAAP. As such, the Company recognizes changes in fair value of derivative instruments currently in earnings.The Company maintains an overall interest rate risk management strategy that incorporates the use of derivative instruments to reduce the economic effect of interest rate volatility.Derivative instruments primarily used by the Company to manage interest rate risks include interest rate swaps and basis swaps.Management has structured the majority of the Company's derivative transactions with the intent that each is economically effective. However, the Company does not qualify its derivatives for “hedge treatment,” and the stand-alone derivative must be marked-to-market in the income statement with no consideration for the corresponding change in fair value of the hedged item.The Company believes these point-in-time estimates of asset and liability values that are subject to interest rate fluctuations make it difficult to evaluate the ongoing results of operations against its business plan and affect the period-to-period comparability of the results of operations.Included in “base net income” are the economic effects of the Company’s derivative instruments, which includes any cash paid or received being recognized as an expense or revenue upon actual derivative settlements.These settlements are included in “derivative settlements, net” on the attached condensed consolidated statements of income. 15 “Base net income” excludes the foreign currency transaction gains or losses caused by the re-measurement of the Company’s Euro-denominated bonds to U.S. dollars.In connection with the issuance of the Euro-denominated bonds, the Company has entered into cross-currency interest rate swaps.Under the terms of these agreements, the principal payments on the Euro-denominated notes will effectively be paid at the exchange rate in effect at the issuance date of the bonds.The cross-currency interest rate swaps also convert the floating rate paid on the Euro-denominated bonds (EURIBOR index) to an index based on LIBOR.Included in “base net income” are the economic effects of any cash paid or received being recognized as an expense or revenue upon actual settlements of the cross-currency interest rate swaps. These settlements are included in “derivative settlements, net” on the attached condensed consolidated statements of income.However, the gains or losses caused by the re-measurement of the Euro-denominated bonds to U.S. dollars and the change in market value of the cross-currency interest rate swaps are excluded from “base net income” as the Company believes the point-in-time estimates of value that are subject to currency rate fluctuations related to these financial instruments make it difficult to evaluate the ongoing results of operations against the Company’s business plan and affect the period-to-period comparability of the results of operations.The re-measurement of the Euro-denominated bonds generally correlates with the change in fair value of the cross-currency interest rate swaps.However, the Company will experience unrealized gains or losses related to the cross-currency interest rate swaps if the two underlying indices (and related forward curve) do not move in parallel. The gains and/or losses included in “derivative market value and foreign currency adjustments” on the attached condensed consolidated statements of income are primarily caused by interest rate and currency volatility, as well as the volume and terms of derivatives not receiving hedge treatment.“Base net income” excludes these unrealized gains and losses and isolates the effect of interest rate and currency volatility related to the fair value of such instruments during the period.Under GAAP, the effects of these factors on the fair value of the derivative instruments (but not the underlying hedged item) tend to show more volatility in the short term. Amortization of intangible assets: “Base net income” excludes the amortization of acquired intangibles, which arises primarily from the acquisition of definite life intangible assets in connection with the Company’s acquisitions, since the Company feels that such charges do not drive the Company’s operating performance on a long-term basis and can affect the period-to-period comparability of the results of operations. Compensation related to business combinations:The Company has structured certain business combinations in which the consideration paid has been dependent on the sellers’ continued employment with the Company.As such, the value of the consideration paid is recognized as compensation expense by the Company over the term of the applicable employment agreement.“Base net income” excludes this expense because the Company believes such charges do not drive its operating performance on a long-term basis and can affect the period-to-period comparability of the results of operations.If the Company did not enter into the employment agreements in connection with the acquisition, the amount paid to these former shareholders of the acquired entity would have been recorded by the Company as additional consideration of the acquired entity, thus, not having an effect on the Company’s results of operations.The compensation expense related to these existing agreements was fully expensed in 2009. Variable rate floor income, net of settlements on derivatives:Loans that reset annually on July 1 can generate excess spread income compared with the rate based on the special allowance payment formula in declining interest rate environments.The Company refers to this additional income as variable-rate floor income.The Company excludes variable-rate floor income, net of settlements paid on derivatives used to hedge student loan assets earning variable-rate floor income, from its “base net income” since the timing and amount of variable-rate floor income (if any) is uncertain, it has been eliminated by legislation for all loans originated on and after April 1, 2006, and it is in excess of expected spreads.In addition, because variable-rate floor income is subject to the underlying rate for the subject loans being reset annually on July 1, it is a factor beyond the Company’s control which can affect the period-to-period comparability of results of operations. 16 Operating Segments The Company earns fee-based revenue through its Student Loan and Guaranty Servicing, Tuition Payment Processing and Campus Commerce, and Enrollment Services operating segments.In addition, the Company earns net interest income on its student loan portfolio in its Asset Generation and Management operating segment. The Company’s operating segments are defined by the products and services they offer or the types of customers they serve, and they reflect the manner in which financial information is currently evaluated by management. In the first quarter of 2010, internal reporting to executive management (the “chief operating decision maker”) changed to reflect operational changes made within the organization. The operations of various segments changed in the first quarter of 2010 in order for the Company to capitalize on external servicing opportunities while obtaining maximum operating leverage. The change in operating results reviewed by management changed the operating segments historically reported by the Company.The operational and internal reporting changes included moving the majority of software and information technology products and services and related expenses to the Student Loan and Guaranty Servicing operating segment.The internal and external revenue and expenses related to these products and services were historically included within Corporate Activities and the former Software and Technical Services operating segment.The Software and Technical Services operating segment no longer meets the definition of an operating segment as described in the Accounting Standards Codification (“ASC”) Topic 280, Segment Reporting.Prior period segment operating results were restated to conform to the current period presentation. The accounting policies of the Company’s operating segments are the same as those described in the summary of significant accounting policies.Intersegment revenues are charged by a segment to another segment that provides the product or service.Intersegment revenues and expenses are included within each segment consistent with the income statement presentation provided to management.Changes in management structure or allocation methodologies and procedures may result in changes in reported segment financial information. In 2010, the Company began allocating certain corporate overhead expenses to the individual operating segments.These expenses include certain corporate activities related to executive management, human resources, accounting and finance, legal, and marketing. These costs are allocated to each operating segment based on estimated use of such activities and services. These allocations were not made in 2009, and thus are not reflected in the 2009 segment operating results. The management reporting process measures the performance of the Company’s operating segments based on the management structure of the Company as well as the methodology used by management to evaluate performance and allocate resources.Management, including the Company’s chief operating decision maker, evaluates the performance of the Company’s operating segments based on their profitability.As discussed further below, management measures the profitability of the Company’s operating segments based on “base net income.”Accordingly, information regarding the Company’s operating segments is provided based on “base net income.”The Company’s “base net income” is not a defined term within generally accepted accounting principles (“GAAP”) and may not be comparable to similarly titled measures reported by other companies.Unlike financial accounting, there is no comprehensive, authoritative guidance for management reporting. 17 Fee-Based Operating Segments Student Loan and Guaranty Servicing The following are the primary product and service offerings the Company offers as part of its Student Loan and Guaranty Servicing segment: · Origination and servicing of FFELP loans · Origination and servicing of non-federally insured student loans · Servicing federally-owned student loans for the Department of Education · Servicing and support outsourcing for guaranty agencies · Student loan servicing software and other information technology products and services The Student Loan and Guaranty Servicing operating segment provides for the servicing of the Company’s student loan portfolios and the portfolios of third parties. The loan servicing activities include loan origination activities, loan conversion activities, application processing, borrower updates, payment processing, due diligence procedures, and claim processing. These activities are performed internally for the Company’s portfolio in addition to generating external fee revenue when performed for third-party clients. In June 2009, the Department of Education named the Company as one of four private sector companies awarded a servicing contract to service federally-owned student loans. In September 2009, the Company began servicing loans under this contract. The contract spans five years with one, five-year renewal at the option of the Department. Servicing loans under this contract will increase revenue earned by this segment.However, as the portfolio ages, operating margins under this contract are expected to be lower than historical levels achieved. This operating segment also provides servicing activities for guarantee agencies. These activities include providing software and data center services, borrower and loan updates, default aversion tracking services, claim processing services, and post-default collection services. This operating segment also develops student loan servicing software, which is used internally by the Company and also licensed to third-party student loan holders and servicers. In addition, this operating segment provides information technology products and services, with core areas of business in educational loan software solutions, business intelligence, technical consulting services, and Enterprise Content Management solutions. Student Loan and Guaranty Servicing –Summary of Results Significant items impacting 2010 operating results include: · $18.4 million of government servicing revenue earned in 2010, growth of number of borrowers to 2.5 million, and growth of loan volume to $21.8 billion under this contract. · $27.6 million of guaranty servicing revenue earned in 2010 from rehabilitation collections on defaulted loan assets. 18 Tuition Payment Processing and Campus Commerce The Tuition Payment Processing and Campus Commerce operating segment provides products and services to help institutions and education seeking families manage the payment of education costs during the K-12 and higher education stages of the education life cycle.The Company provides actively managed tuition payment solutions, online payment processing, detailed information reporting, financial needs analysis, and data integration services to K-12 and higher educational institutions, families, and students.In addition, the Company provides customer-focused electronic transactions, information sharing, and account and bill presentment to colleges and universities. This segment of the Company’s business is subject to seasonal fluctuations which correspond, or are related to, the traditional school year. Tuition management revenue is recognized over the course of the academic term, but the peak operational activities take place in summer and early fall. Revenue associated with providing electronic commerce subscription services is recognized over the service period with the highest revenue months being July through September and December and January.The Company’s operating expenses do not follow the seasonality of the revenues. This is primarily due to fixed year-round personnel costs and seasonal marketing costs. Tuition Payment Processing and Campus Commerce –Summary of Results Significant items impacting 2010 operating results include: · $4.3 million (10.7%) increase in revenue from 2009 as a result of an increase in the number of managed tuition payment plans and campus commerce transactions processed. Enrollment Services The Enrollment Services segment offers products and services that are focused on helping colleges recruit and retain students (interactive and list marketing services) and helping students plan and prepare for life after high school (publishing services and resource centers). Interactive marketing products and services include vendor lead management services, admissions lead generation, pay per click marketing management, email marketing, and admissions consulting. Publishing services includes test preparation study guides. Resource centers and list marketing products and services include online courses and related services and list marketing services. Approximately 95% of interactive marketing revenue included in this segment is generated from for-profit schools. The revenue and margins of the Enrollment Services operating segment could be negatively impacted by decelerations in growth rates and declines in enrollments at for-profit schools. Enrollment Services –Summary of Results Significant items impacting 2010 operating results include: · $16.9 million (19.2%) increase in revenue as a result of an increase in interactive marketing services volume. · $3.1 million increase in operating expenses due to accelerating the amortization of student list costs in 2010. 19 Asset Generation and Management Operating Segments The Asset Generation and Management operating segment includes the acquisition, management, and ownership of the Company’s student loan assets. Revenues are primarily generated from the Company’s earnings from the spread, referred to as the Company’s student loan spread, between the yield received on the student loan portfolio and the costs associated with originating, acquiring, and financing its student loan portfolio. The Company generates student loan assets through direct origination or through acquisitions. The student loan assets are held in a series of education lending subsidiaries designed specifically for this purpose. In addition to the student loan portfolio, all costs and activity associated with the generation of assets, funding and servicing of those assets, and maintenance of the debt transactions are included in this segment. Asset Generation and Management – Summary of Results Significant items impacting 2010 operating results include: · Continued recognition of significant fixed rate floor income of $100.5 million (net of settlement payments on derivatives used to hedge student loans earning floor income of $12.2 million) due to historically low interest rates. · A gain of $23.9 million in 2010 from the purchase of $477.7 million of the Company’s asset-backed securities. · Improved student loan spread compared to 2009 as a result of significant tightening of the CP/LIBOR spread. · The purchase of $2.5 billion of FFELP student loans during the first nine months of 2010 from various third-parties. Corporate Activity and Overhead Corporate Activity and Overhead in the following tables primarily includes the following items: · Income earned on certain investment activities · Interest expense incurred on unsecured debt transactions · Other products and service offerings that are not considered operating segments Corporate Activities also includes certain corporate activities and overhead functions related to executive management, human resources, accounting and finance, legal, and marketing. Beginning in 2010, these costs were allocated to each operating segment based on estimated use of such activities and services. 20 Segment Operating Results The tables below reflect “base net income” for each of the Company’s operating segments.Reconciliation of the segment totals to the Company’s operating results in accordance with GAAP is also included in the tables below. Three months ended September 30, 2010 Fee-Based Tuition Student Payment Loan Processing Asset Corporate and and Total Generation Activity Eliminations Adjustments GAAP Guaranty Campus Enrollment Fee- and and and Base net to GAAP Results of Servicing Commerce Services Based Management Overhead Reclassifications income Results Operations Total interest income $
